

EXHIBIT 10.4




Northwest Bank
Annual Performance Award Plan


Purpose:
–To attract, retain and motivate eligible employees


Eligibility Requirements:
–Certain positions at a specified level are eligible for consideration
–Employed by the company for a minimum of six months of the fiscal year
–Be actively employed by the company at the time of payment or retired between
the last day of the fiscal year and the payment date. Retirees must meet the
definition of normal retirement – sixty-five years old with a minimum of five
years of service with the company
–Rated fully met expectations or higher on their last performance evaluation
–Recipients must have a restrictive covenant in place prior to payment
–Corporate Senior Vice Presidents and higher must agree to Northwest’s Claw Back
Policy


Calculations:
–Bonus percentages are based on a Board approved matrix which consists of five
company performance levels, seven categories of eligible participants and their
performance rating
–Bonuses will be calculated on base salaries as of the last day of the fiscal
year
–Bonuses will be prorated for those with six but less than 12 months of service
in the fiscal year and those promoted to an eligible position during the fiscal
year





Target Bonus % of Salary & Payout RangeTarget Bonus % Salary100%Threshold %
Target50%Maximum % Target150%




Gate* (Minimum Performance Necessary for Possibility of Payout) -
both metrics must be achievedMetricThresholdActualNet Charge-offs0.50%0.25%Total
Delinquency3.00%1.50%




Payout Metrics*
(Performance Range for Annual Performance
Award Payout, Assuming Gates are
Satisfied)MetricWeightingThresholdTargetMaximumROAA15%1.10%1.15%1.20%ROAE15%8.0%9.0%10.0%EPS
Growth15%6.0%8.0%10.0%Efficiency Ratio15%64.0%62.0%60.0%Deposit
Growth20%2.0%3.0%4.0%Strategic / Individual Performance20%345Total Weighting100%



*Compensation Committee of the Board of Directors has discretion regarding both
the gate and metrics









--------------------------------------------------------------------------------




Annual Performance Award Payout % of SalaryJob RoleBelow Threshold - 0%Threshold
- 50%Target - 100%Maximum -
150%CEO/President0.0%35.0%70.0%105.0%CFO0.0%25.0%50.0%75.0%Production SEVPs &
EVPs0.0%20.0%40.0%60.0%Infrastructure SEVPs & EVPs0.0%17.5%35.0%52.5%


